         Case 8:20-cv-02945-TDC Document 11 Filed 01/13/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


STRIKE 3 HOLDINGS,LLC,

       Plaintilf,                                 Civil Case No. 8:20-cv-02945-TDC


V.



JOHN DOE subscriber assigned IP address
108.51.97.98,

       Defendant.




                    ^   ORDER ON PLAINTIFF'S EX-PARTE APPLICATION FOR
        EXTENSION OF TIME WITHIN WHICH TO EFFECTUATE SERVICE
                              ON JOHN DOE DEFENDANT

       THIS CAUSE came before the Court upon Plaintiffs ox-parte application for entry of an

Order extending the time within which to effectuate service on John Doe Defendant with a

siunmons and Complaint, and the Court being duly advised in the premises does hereby:

       ORDER AND ADJUDGE: Plaintiffs application is granted. Plaintiff shall have until
May 4,2021 to effectuate service of a summons and Complaint on Defendant.


       so ORDERED this _JLS- day of


                                           By:.
                                           United Stales District Judge"
                                           Honorable Theodore D. Chuai
